Fourth Court of Appeals
                                  San Antonio, Texas
                              MEMORANDUM OPINION
                                     No. 04-13-00868-CV

                        FORT DUNCAN MEDICAL CENTER INC.,
                                    Appellant

                                              v.
   Edwin Martin and Esther Martin, Individually and as Representative of the Estate of Robert
                      Edwin MARTIN and Esther Martin, Individually
                    and as Representative of the Estate of Robert Martin,
                                          Appellees

                From the 365th Judicial District Court, Maverick County, Texas
                           Trial Court No. 10-12-26093-MCVAJA
                      Honorable Amado J. Abascal, III, Judge Presiding

PER CURIAM

Sitting:      Sandee Bryan Marion, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice

Delivered and Filed: May 28, 2014

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

       The parties have filed a joint motion to dismiss this appeal. We grant the motion and
dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).


                                                PER CURIAM